DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species F: Image processing device as shown in Figs. 31, 36 with a processor including an intra-lumen position estimation unit in the reply filed on 10/18/2022 is acknowledged.  Claims 1-4, 12-21 encompass the selected species for examination and Claims 5-11 are withdrawn, as indicated in the amended claim set filed 10/28/2022.

Claim Objections
Claim 19 is objected to because of the following informalities:  The phrase “at least operation” in line 2 should be “at least one operation” or similar.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  The terms “determine” in lines 9 and 10 and “perform” in line 14 should be “determining” and “performing”, respectively.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output unit” in Claim 9.
Structural support has been provided for the “output unit” on page 9 of the specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the intraluminal images successive in time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of this Action, it is assumed that this element refers to intraluminal image information sequentially input from the medical apparatus described in Claim 1, lines 4-7.
Claim 4 recites “an insertion time in which the medical apparatus is inserted into the lumen” in lines 2-3.  This limitation is indefinite because it is unclear if the insertion time refers to a timepoint at which the medical apparatus is inserted into the lumen or a period of time taken to insert the medical apparatus into the lumen.  The limitation could be clarified by reciting “an insertion time at which the medical apparatus is inserted into the lumen” or “an insertion time period over which the medical apparatus is inserted into the lumen”, or similar.  For the remainder of this Action, it is assumed that this limitation refers to a period of time over which the medical apparatus is inserted.
Claims 12, 16 recite “estimate…an organ” respectively in line 2.  This limitation is indefinite because it is unclear how an organ may be estimated by the processor.  For example, no characteristic of the organ has been provided for which the processor can provide an estimated value.  Additional clarification is required.  For the remainder of this Action, it is assumed that this limitation refers to identifying an organ from the intraluminal image. 
Similarly, Claim 17 recites “estimate a region of the organ” in line 2.  This limitation is indefinite because it is unclear how an organ may be estimated by the processor.  For example, no characteristic of the organ has been provided for which the processor can provide an estimated value.  Additional clarification is required.  For the remainder of this Action, it is assumed that this limitation refers to identifying a region of an organ from the intraluminal image.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 101
Claims 1-4, 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites estimating an operation state of a medical apparatus and performing at least one operation corresponding to the estimated operation state. 
The limitation of estimating an operation state, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the processor being configured to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor being configured to” language, “estimating” in the context of this claim encompasses the user observing a difference between two images. 
Similarly, the limitation of performing at least one operation corresponding to the estimated operation state, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor being configured to” language, “performing” in the context of this claim encompasses the user remembering a difference between the images, comparing the difference to another value, calculating a value from the difference, etc.. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor comprising hardware to perform both the estimating and performing steps. The processor comprising hardware is recited at a high-level of generality such that the element does not perform additional processes to the generic computer function of data manipulation.  Therefore, the element as recited amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor comprising hardware to perform both the estimating and performing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Similarly, Claims 20-21 are directed to an abstract idea without significantly more.  The method of Claim 20 does not recite any processor to perform the “estimating” and “performing” steps, while Claim 21 recites “a processor” to perform the same.  This element does not integrate the abstract idea into a practical application.
Further, Claims 2-4, 12-18 recite determining that the medical apparatus is advancing, calculating a movement amount, measuring an insertion time, estimating a lumen position and/or organ, calculating a moving path of the imaging device, calculating feature data of the intraluminal images, comparing the feature data and a predetermined reference, determining that an anatomical intra-lumen position has changed, and estimating the organ.  Each of these functions, but for the “processor being configured to” language, encompass the user visually observing features of the intraluminal images and comparing intraluminal images over time.  Accordingly, each of these claims is directed to an abstract idea and is not integrated into a practical application.
 All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110275889 A1 by Kase et al. (hereinafter “Kase”).
Regarding Claim 1, Kase discloses an image processing device (endoscope system 101A; [0092]; Fig. 10) comprising: a processor comprising hardware (video processor 132; Fig. 10), the processor being configured to: 
estimate an operation state of a medical apparatus in a lumen of a subject (insertion shape of insertion portion 4; [0092]) based on information sequentially input from the medical apparatus (image pickup signals from image pickup device 51 and shape information from X-ray images acquired in time series by shape acquiring apparatus 163), the medical apparatus including an imaging device (insertion shape acquiring apparatus 163 captures X-ray images), an insertion portion inserted into the lumen (insertion portion 4; [0093]; Fig. 10), and the information including at least an intraluminal image obtained by the imaging device capturing an image inside the lumen (X-ray images acquired by insertion shape acquiring apparatus 163; [0093]), wherein the estimation comprises: 
a determination of whether the imaging device is inserted into the lumen (detection of X-ray images of the insertion portion 4 in the body cavity by a signal output to inserting/extracting detection section 132b); and 
a determination of whether the medical apparatus is advancing toward an observation target in the lumen (moving direction of the insertion portion 4 is detected by inserting/extracting detection section 132b; [0093]; Fig. 10), wherein the medical apparatus is determined to be advancing in response to a predetermined degree of matching between the intraluminal image and the observation target reaching a predetermined reference value (direction of movement is determined by comparing X-ray images adjacent in time series); and 
perform at least one operation corresponding to the estimated operation state of the medical apparatus in the lumen (changing the visibility of the device in the front and lateral directions in image processing section 32a; [0093, 95]; Fig. 10).
Regarding Claim 2, Kase discloses the image processing device according to claim 1, wherein the processor is configured to determine that the medical apparatus is advancing when an advancing direction of the medical apparatus is continuously directed toward the observation target (the moving direction of the insertion portion 4 is determined to be forward), wherein the advancing direction of the medical apparatus is estimated based on a calculation of an optical flow between the intraluminal images successive in time (direction of movement is determined by comparing X-ray images adjacent in time series; [0093, 95]; Fig. 10).
Regarding Claim 19, Kase discloses the image processing device according to claim 1, further comprising an output unit configured to output a processing result of the at least operation performed by the processor to a display (an image generated by image processing section 32a is output to monitor 35; [0089, 95]; Fig. 10).
Regarding Claim 20, Kase discloses a method for operating an image processing device (endoscope system 101A; [0092]; Fig. 10), the method comprising: 
estimating an operation state of a medical apparatus in a lumen of a subject (insertion shape of insertion portion 4; [0092]) based on information sequentially input from the medical apparatus (image pickup signals from image pickup device 51 and shape information from X-ray images acquired in time series by shape acquiring apparatus 163), the medical apparatus including an imaging device (insertion shape acquiring apparatus 163 captures X-ray images), an insertion portion inserted into the lumen (insertion portion 4; [0093]; Fig. 10), and the information including at least an intraluminal image obtained by the imaging device capturing an image inside the lumen (X-ray images acquired by insertion shape acquiring apparatus 163; [0093]), wherein the estimating comprises: 
determining whether the imaging device is inserted into the lumen (detection of X-ray images of the insertion portion 4 in the body cavity by a signal output to inserting/extracting detection section 132b); and 
determining whether the medical apparatus is advancing toward an observation target in the lumen (moving direction of the insertion portion 4 is detected by inserting/extracting detection section 132b; [0093]; Fig. 10), wherein the medical apparatus is determined to be advancing in response to a predetermined degree of matching between the intraluminal image and the observation target reaching a predetermined reference value (direction of movement is determined by comparing X-ray images adjacent in time series); and 
performing at least one operation corresponding to the estimated operation state of the medical apparatus in the lumen (changing the visibility of the device in the front and lateral directions in image processing section 32a; [0093, 95]; Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kase.
Regarding Claim 3, Kase discloses the image processing device according to claim 1, wherein the information includes at least a detection result (X-ray images captured by the insertion shape acquiring apparatus 163), and 
the processor is configured to: 
calculate a movement amount in each of an advancing direction and a retracting direction of the medical apparatus based on the detection result (displacement between adjacent X-ray images); and 
determine that the medical apparatus is advancing when the movement amount in the advancing direction is larger than the movement amount in the retracting direction (moving direction of the insertion portion 4 is determined to be forwards or backwards; [0093, 95]; Fig. 10).
However, in this embodiment, Kase does not positively disclose wherein the medical apparatus further includes an acceleration sensor at a distal end of the medical apparatus, the information includes at least a detection result detected by the acceleration sensor.  
In a separate embodiment, Kase discloses an endoscope system 101 with a sensor 161 at a distal end portion 6 of the insertion portion 4.  The sensor 161 can be an acceleration sensor which detects movement information about the moving direction of the of insertion portion 4 and the information is input to the inserting/extracting detection section 132b ([0077-80]; Fig. 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kase with the acceleration sensor of the alternate embodiment with the benefit of temporally obtaining a measure of displacement of the insertion portion (Kase [0080]).
Regarding Claim 4, Kase discloses the image processing device according to claim 1, however in this embodiment, Kase does not positively disclose wherein the processor is configured to measure an insertion time in which the medical apparatus is inserted into the lumen.  
In a separate embodiment, Kase discloses an endoscope system 101 with a sensor 161 at a distal end portion 6 of the insertion portion 4.  The sensor 161 detects movement information about the moving direction of the of insertion portion 4 at each unit of time.  The movement information is then input to the inserting/extracting detection section 132b.  Each detection result by the inserting/extracting detection section 132b from the first detection time is output to image processing section 32a, where it is used in combination with an observation image acquired from the detection time at which an observation image has been captured ([0080-83]; Fig. 9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kase with the timing of the alternate embodiment with the benefit of temporally obtaining a measure of displacement of the insertion portion (Kase [0080]).

Claims 12-17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kase in view of US 20080303898 A1 by Nishimura (hereinafter “Nishimura”).
Regarding Claim 12, Kase discloses the image processing device according to claim 1, however Kase does not positively disclose wherein the processor is configured to estimate at least one of a lumen position and an organ imaged by the imaging device when the imaging device is determined to be inside the lumen.  
Nishimura teaches an imaging system 1 which detects an insertion status of an insertion portion 11 and performs imaging of the subject.  In endoscope insertion status detecting apparatus 3, insertion status analyzing apparatus 21 calculates a shape of insertion portion 11 by estimating position coordinate data during insertion ([0029, 40-42]; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kase with the position identification taught by Nishimura with the benefit of continuously generating status information about the insertion portion (Nishimura [0042]).
Regarding Claim 13, Kase as modified by Nishimura teaches the image processing device according to claim 12, however does not positively teach wherein the processor is configured to estimate the lumen position based on the intraluminal image.  
Nishimura further teaches an imaging system 1 which detects an insertion status of an insertion portion 11 and performs imaging of the subject.  In endoscope insertion status detecting apparatus 3, insertion status analyzing apparatus 21 calculates a shape of insertion portion 11 by estimating position coordinate data during insertion ([0029, 40-42]; Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Kase in view of Nishimura with the position identification taught by Nishimura with the benefit of continuously generating status information about the insertion portion (Nishimura [0042]).
Regarding Claim 14, Kase as modified by Nishimura teaches the image processing device according to claim 13, the information includes a detection result (X-ray images captured by the insertion shape acquiring apparatus 163), and the processor is configured to: 
calculate a moving path based on the detection result (displacement between adjacent X-ray images; [0093, 95]; Fig. 10).
However, Kase as modified by Nishimura does not positively teach wherein the medical apparatus further includes an acceleration sensor at a distal end of the medical apparatus, the information includes at least a detection result detected by the acceleration sensor, and the processor is configured to: estimate the lumen position based on the moving path of the imaging device.
In a separate embodiment, Kase discloses an endoscope system 101 with a sensor 161 at a distal end portion 6 of the insertion portion 4.  The sensor 161 can be an acceleration sensor which detects movement information about the moving direction of the of insertion portion 4 and the information is input to the inserting/extracting detection section 132b ([0077-80]; Fig. 9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Kase in view of Nishimura with the acceleration sensor of the alternate embodiment with the benefit of temporally obtaining a measure of displacement of the insertion portion (Kase [0080]).
Nishimura further teaches an imaging system 1 which detects an insertion status of an insertion portion 11 and performs imaging of the subject.  In endoscope insertion status detecting apparatus 3, insertion status analyzing apparatus 21 calculates a shape of insertion portion 11 by estimating position coordinate data during insertion ([0029, 40-42]; Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Kase in view of Nishimura with the position identification taught by Nishimura with the benefit of continuously generating status information about the insertion portion (Nishimura [0042]).
Regarding Claim 15, Kase as modified by Nishimura teaches the image processing device according to claim 14, wherein the processor is configured to: 
calculate feature data of the intraluminal images sequentially input (image pickup signals from image pickup device 51 and shape information from X-ray images acquired in time series by shape acquiring apparatus 163); 
compare the feature data and a predetermined reference for a degree of matching (X-ray images adjacent in time series are compared); and 
determine that an anatomical intra-lumen position has changed when the degree of matching exceeds a predetermined threshold (movement and direction are determined by comparing X-ray images adjacent in time series; [0093]).
However, Kase as modified by Nishimura does not positively teach wherein the processor is configured to estimate the lumen position based on the determination.  
Nishimura further teaches an imaging system 1 which detects an insertion status of an insertion portion 11 and performs imaging of the subject.  In endoscope insertion status detecting apparatus 3, insertion status analyzing apparatus 21 calculates a shape of insertion portion 11 by estimating position coordinate data during insertion ([0029, 40-42]; Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Kase in view of Nishimura with the position identification taught by Nishimura with the benefit of continuously generating status information about the insertion portion (Nishimura [0042]).
Regarding Claim 16, Kase as modified by Nishimura discloses the image processing device according to claim 15, however does not positively teach wherein the processor is configured to estimate an organ captured in the intraluminal image.  
Nishimura further teaches an imaging system 1 with an endoscope 6 inserted into the large intestine of a subject.  The system detects an insertion status of an insertion portion 11 and performs imaging of the large intestine.  In endoscope insertion status detecting apparatus 3, insertion status analyzing apparatus 21 calculates a shape of insertion portion 11 by estimating position coordinate data during insertion ([0029-30, 40-42]; Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Kase in view of Nishimura with the position identification taught by Nishimura with the benefit of continuously generating status information about the insertion portion (Nishimura [0042]).
Regarding Claim 17, Kase as modified by Nishimura discloses the image processing device according to claim 16, however does not positively teach wherein the processor is configured to estimate a region of the organ.  
Nishimura further teaches an imaging system 1 with an endoscope 6 inserted into the large intestine of a subject.  The system detects an insertion status of an insertion portion 11 and performs imaging of the large intestine.  In endoscope insertion status detecting apparatus 3, insertion status analyzing apparatus 21 calculates a shape of insertion portion 11 by estimating position coordinate data during insertion ([0029-30, 40-42]; Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Kase in view of Nishimura with the position identification taught by Nishimura with the benefit of continuously generating status information about the insertion portion (Nishimura [0042]).
Regarding Claim 21, Kase discloses a processor of an image processing device (video processor 132 of endoscope system 101A; [0092]; Fig. 10) enabled to: 
estimate an operation state of a medical apparatus in a lumen of a subject (insertion shape of insertion portion 4; [0092]) based on information sequentially input from the medical apparatus, the medical apparatus (image pickup signals from image pickup device 51 and shape information from X-ray images acquired in time series by shape acquiring apparatus 163) including an imaging device (insertion shape acquiring apparatus 163 captures X-ray images), an insertion portion inserted into the lumen (insertion portion 4; [0093]; Fig. 10), and the information including at least an intraluminal image obtained by the imaging device capturing an image inside the lumen (X-ray images acquired by insertion shape acquiring apparatus 163; [0093]), wherein the estimation comprises: 
determine whether the imaging device is inserted into the lumen (detection of X-ray images of the insertion portion 4 in the body cavity by a signal output to inserting/extracting detection section 132b); and 
determine whether the medical apparatus is advancing toward an observation target in the lumen (moving direction of the insertion portion 4 is detected by inserting/extracting detection section 132b; [0093]; Fig. 10), wherein the medical apparatus is determined to be advancing in response to a predetermined degree of matching between the intraluminal image and the observation target reaching a predetermined reference value (direction of movement is determined by comparing X-ray images adjacent in time series); and 
perform at least one operation corresponding to the estimated operation state of the medical apparatus in the lumen (changing the visibility of the device in the front and lateral directions in image processing section 32a; [0093, 95]; Fig. 10).
However, Kase does not explicitly disclose a non-transitory computer readable recording medium on which an executable program is recorded.  
Nishimura teaches an image processing apparatus 4 receives input information about an endoscope insertion status for further processing.  A CPU 31 performs signal processing on the input signals and is controlled by processing programs stored in a processing program storage 32 ([0045-46]; Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kase with the executable program storage taught by Nishimura with the benefit of performing signal processing in the processor (Nishimura [0046]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kase in view of Nishimura as applied to claim 17 above, and further in view of US 20140303435 A1 by Taniguchi (hereinafter “Taniguchi”).
Regarding Claim 18, Kase as modified by Nishimura teaches the image processing device according to claim 17, however does not positively teach wherein 
when the organ is a large intestine, the processor estimates the organ as one of a rectum, a sigmoid colon, a descending colon, a hepatic flexure, a transverse colon, a transverse colon, a splenic flexure, a ascending colon, and an ileocecum, 
when the organ is an esophagus, the processor estimates the organ as any one of an esophageal opening and a cardiac orifice, 
when the organ is a stomach, the processor estimates the organ as any one of a gastric fundus, a gastric body, a pyloric zone, and a pylorus, 
when the organ is a duodenum, the processor estimates the organ as any one of a duodenal bulb and a papilla vater, and 
when the organ is a small intestine, the processor estimates the organ as any one of a jejunum and an ileum.
Nishimura further teaches an imaging system 1 with an endoscope 6 inserted into the large intestine of a subject.  The system detects an insertion status of an insertion portion 11 and performs imaging of the large intestine.  In endoscope insertion status detecting apparatus 3, insertion status analyzing apparatus 21 calculates a shape of insertion portion 11 by estimating position coordinate data during insertion ([0029-30, 40-42]; Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Kase in view of Nishimura with the position identification disclosed by Nishimura for the benefit of continuously generating status information about the insertion portion (Nishimura [0042]).
Further, Taniguchi teaches an image processing apparatus 5 including an image extraction unit 54c to detect information from image data input to the processor and identify a location from which the image was captured.  Color information in each image is used for processing and identifying anatomical structures.  For example, the esophagus can be identified by the entrance of the stomach, the stomach can be identified by the pylorus, the duodenum can be identified by the duodenal bulb, and the small intestine can be identified by the jejunum or the ileum ([0061-69]; Fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Kase in view of Nishimura with the organ identification disclosed by Taniguchi with the benefit of identifying a site in the digestive tract from images with varying compositions (Taniguchi [0063]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanaka (US 20090041320 A1)
Mori et al. (US 20090161927 A1)
Takahashi et al. (JP 2005348902 A)

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795